Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 24-41 are pending in the current application.
2.	This application is a DIV of 16/880,756 05/21/2020 PAT 11066405, 16/880,756 is a CON of 16/605,408 10/15/2019, 16/605,408 is a 371 of PCT/US2018/028034 04/17/2018 PCT/US2018/028034 has PRO 62/486,765 04/18/2017.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 24-37, 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-48, 53-55 of US Application No. 17/070,554 (now US 11,140,897 issue date September 13, 2022, issue notification mailed).  Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treating are the same, i.e. cancers, and the compounds used in the method genus in claim 1 are very much the same as that of claim 33 at least where L1 is a methylene and Z1/Z2/Y1/Y2 are CRa as in Formula II of claim 36 and differ only semantically where Rd is aryl.  The species in the ‘554 claims are species of the instantly claimed genus.  The compounds of claim 45 genus of the ‘554 application are compounds of the instant claims where Ar is aryl substituted with aryl and are part of a small selection in claim 36 where Rd is specifically listed as aryl.  
4.	Claims 24-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26, 27-28 of copending Application No. 17/847,811  in view of Colucci “Discovery of 4-{1-[({1-[4-(trifluoromethyl)benzyl]-1H-indol-7-yl}carbonyl) amino]cyclopropyl}benzoic acid (MF-766), a highly potent and selective EP4 antagonist for treating inflammatory pain.” Bioorganic & Medicinal Chemistry Letters, 20(12), 3760-3763, 2010 (cited on the IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because the genus in claim 1 used in the methods of claim 24-26 and the intended use claims of 27-28 is very much the same as that of claim 1 at last where L1 is a methylene and Z1/Z2/Y1/Y2 are CRa as in Formula II of claim 5 and differ only semantically.  The species in the ‘811 claims are species of the instantly claimed genus and the species of the instant claims are subsumed by the ‘811 genus.  These compounds of claim 17 genus of the ‘811 application are compounds of the instant claims where Ar is aryl substituted with aryl and are part of a small selection in claim 2.  Example 106 on page 278 of claim 22 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
is a compound of instant claim 1.  The differences between the individual compounds is insubstantial.  For example the compound in instant claim 15

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 differs only by the identity of the aryl substituent R1 from compounds such as  ‘811 Examples 1 and 2

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The prior art of  Collucci has already shown the equivalence of these groups in the context of EP4 antagonism with the same indole based core.  Colluci in Table 1 has a detailed SAR for the R group for compounds 6a-6j, 9a, 9b, shows that -OCF3, -CF3 and halogens give compounds that are antagonists.  This is analogous to the Ar substituent or R1 in the language of the ‘811 claims.  The compound Example 2 has a t-butyl group which is approximately equivalent in size to the CF3 group in most of the instantly claimed species.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

 For these reasons the instantly claimed compounds are obviousness type double patenting over the ‘811 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Comments on the Closest Prior Art
5.   	The prior art Boyd WO 2008104055 A1, of record and not relied upon, is considered pertinent to applicant's disclosure. Boyd, now the subject of US 8,158,671, teaches some compounds that are similar with the same utility, for example Formula I on column 2.  However these compounds have a phenyl linked to a cyclopropane instead of a spiro[3.3]heptane.  There is no apparent reason or teaching to make such a modification.
Comments on the claims
6.	The application has provided no working examples of the treatment of any disease, but the specification does show that the compounds are antagonists of the EP4 receptor with nM and sub nM IC50s on page 62.  There is a single compound example, compound A, of unknown structure, that was used in a mouse xenograft model on page 63, with CT26 colon cancer cells. According to the specification pages 1-2, 
It has been demonstrated that some tumors can also hijack this mechanism [dampening of inflammatory response for the prevention of excessive cellular damage following the successful mounting of an inflammatory response] as a way of creating an immunosuppressive microenvironment within which tumor cells can proliferate (Whiteside, Expert Opin. Bio. Th. 2010, 10, p. 1019). [004] Indeed, one of the major hallmarks of an immunosuppressive tumor microenvironment is the presence of large amount of myeloid-derived suppressor cells (MDSCs) and type-2 tumor- associated macrophages (TAMs), which in turn, are significantly associated with poor overall survival in patients with gastric, ovarian, breast, bladder, hepatocellular carcinoma (HCC), head- and-neck, and other types of cancers (Qian et al., Cell. 2010, 141, p. 39; Gabitass et al., Cancer Immunol. Immunother. 2011, 60, p. 1419). Engagement of EP4 receptors on immature monocytes by PGE2, which is produced in significantly greater quantities by tumor cells (Ochs et al., J. Neurochem. 2016, 136, p. 1142; Zelenay, S. et al., Cell 2015, 162, p. 1257), have been demonstrated to skew the differentiation of these immature monocytes towards both immunosuppressive MDSC and TAM lineages (Mao, et al., Clin. Cancer Res. 2014, 20, p.4096; Wang et al., Trends in Molecular Medicine 2016, 22, p.1). [005] Furthermore, recent studies have revealed that tumor cells in some instances also mediate the upregulation of indoleamine 2,3-dioxygenase (IDO) and/or tryptophan 2,3-deoxygenase  (TDO) activity in the surrounding tumor microenvironment via stimulation of the EP4 receptor by PGE2 (Ochs et al., J. Neurochem. 2016, 136, p. 1142; Hung et al., Breast Cancer Research, 2014, 16, p. 410). Since tryptophan, the substrate of the IDO and TDO enzymes, is essential for the proliferation and activation of cyototoxic Teff cells, and kyneurenine, the product of the IDO and TDO enzymes, is essential for the proliferation and activation of immunosuppressive Treg cells (Dounay et al., J. Med. Chem. 2015, 58, p. 8762), inhibition of the IDO and/or TDO activity represents a promising avenue for the treatment of various cancers (Jochems et al., Oncotarget 2016, 7, p. 37762). In fact, increased overall response rate in patients with advanced stage IIIB or IV melanoma have been reported with epacadostat, a potent and selective IDO inhibitor from Incyte, when used in combination with pembrolizumab. In light of all these observations and studies, it is therefore reasonable that antagonism of EP4 would represent a rational and efficacious approach for the treatment of advanced cancer, both as a single agent and in combination with other anti-cancer therapies.


Cancer is not a single disease. Cancer genomics has revealed that there are many more forms of cancer than is apparent by traditional classifications based on morphology and organ location. We recognize that there are more than a dozen forms of breast cancer and more than 50 forms of leukemia and lymphoma. Within each of these subtypes, there are individualized patterns of mutations (gene signatures). These often cross the boundaries of traditional classification schemes. For example, from the perspective of treatment, chronic myelogenous leukemia (CML) is more like gastrointestinal stromal tumor (GIST) sarcoma than it is like other forms of leukemia because CML and GIST share very similar molecular targets that make both susceptible to dramatic responses from the same drug (Figure 4).” [Benz “THE JEREMIAH METZGER LECTURE Cancer in the TWENTY-FIRST Century: An Inside View from an Outsider”  TRANSACTIONS OF THE AMERICAN CLINICAL AND CLIMATOLOGICAL ASSOCIATION, VOL. 128, 2017, 275-297]. The existence of a single compound for the treatment of all the claimed cancers is beyond the skill of oncologists today.   “Thus, we ask a simple, yet fundamental, question: why is it so difficult to cure cancer?  Cancer is not a single disease that can be eradicated by a single drug. Cancer occurs for a variety of reasons and no two cancers are identical.” Bae, Cancer Targeted Drug Delivery, Springer: New York, 2013, Page v. “The failure of even cancer-targeted drugs can be explained by assuming that a single tumor can be composed of many different types of cancer cells, necessitating the determination of the diversity within a tumor and the need of different treatments. In other words, a cancerous tumor is not homogeneous. It is possible that cancerous cells continue to mutate, become more aggressive, move around, and resist therapeutic drugs. The implication is that a cancer patient may have multiple subtypes of a cancer. The initial mutation is common to all cancer cells in a tumor, but subsequently cancer diversifies.” Hayat, M.A. AUTOPHAGY CANCER, OTHER PATHOLOGIES, INFLAMMATION, IMMUNITY, INFECTION, AND AGING Volume 5 Academic Press: Sand Diego, 2015, page xxi. “[I]t has become clear both how fundamentally different most cancer is from infectious disease, and also how limited the magic bullet approach is against genetically unstable pathogenic cells. There is a scientific consensus that most cancer results from somatic cellular evolution [7- 11]. This makes cancer fundamentally different from other cellular pathogens. In most cases, it arises from endogenous parasitism by human cells (5), rather than arriving exogenously as a non-human pathogen species. Consequently, cancer cells are genetically heterogeneous but fundamentally human, as opposed to infectious cellular diseases that are homogenous and fundamentally non-human. Despite this consensus, the tendencies to think of cancer as a non-self entity, rather than as self cells behaving abnormally, and to think of cancer as a fixed entity rather than a dynamic process, continue to mislead in important ways (12). These conceptual errors encourage efforts to identify molecular targets that will characterize cancer cells in multiple patients with the same 'type' of cancer. This idea was very productive for infectious disease medicine, but has been markedly less so for cancer medicine.” [Carlo C. Maley and Mel Greaves  Frontiers in Cancer Research Springer: 2016, pages 18-19].
“Lung cancer is not a single disease but rather a collection of subtypes, each with its own molecular characteristics and mutations.” [ Dolgin “Lung Cancer Outlook” Nature | Vol 587 | 19 November 2020 S16-S17]. Lung cancers include various types, small cell, non-small cell lung cancer (NSCLC), bronchogenic carcinoma (squamous cell, undifferentiated small cell, undifferentiated large cell, adenocarcinoma), alveolar (bronchiolar) carcinoma, bronchial adenoma, chondromatous hamartoma, and mesothelioma. Treating even a single type of lung cancer is very difficult. Small-cell lung cancer (SCLC) represents about 15% of all lung cancers and is marked by an exceptionally high proliferative rate, strong predilection for early metastasis and poor prognosis. Most patients have metastatic disease at diagnosis, with only one-third having earlier-stage disease that is amenable to potentially curative multimodality therapy. Genomic profiling of SCLC reveals extensive chromosomal rearrangements and a high mutation burden, almost always including functional inactivation of the tumour suppressor genes TP53 and RB1. Analyses of both human SCLC and murine models have defined subtypes of disease based on the relative expression of dominant transcriptional regulators and have also revealed substantial intratumoural heterogeneity. Clinical progress in SCLC treatment has been notoriously slow. 
Based upon the foregoing, treating even a single cancer such as lung cancer is exceedingly difficult with chemotherapeutic drugs.   Only a handful of drugs are useful, platinum agents, etoposide, bevacizumab, pemetrexed or erlotinib and they do not treat all cancers.  Typically the pre-clinical approach involves cell line screening followed by xenograft models. Damia “Contemporary pre-clinical development of anticancer agents –What are the optimal preclinical models?” EUROPEAN JOURNAL OF CANCER 2009, 45,  2768-2781.  Damia outlines a strategy to identify cancer drugs in The Fig. 1 “Preclinical development steps in the evaluation of new compounds” on page 2769. The National Cancer Institute Screening program NCI60 seems to be the most widely used model for an initial screen.  Sharma “Cell line-based platforms to evaluate the therapeutic efficacy of candidate anticancer agents” Nature Reviews Cancer April 2010, Volume 10, 241-253, also discusses various models for pre-clinical cancer screens.  Table 3 “Cell line platforms for assessing anticancer therapeutics” summarizes some approaches.  The NCI screening program is also listed here.  Ocana, A. “Preclinical development of molecular targeted agents for cancer” Nat. Rev. Clin. Oncol. 2011, 8, 200–209 also discusses such approaches and describes the situation this way: “Preclinical testing of novel drugs usually involves a panel of cancer cell lines, such as those used by the US National Cancer Institute (NCI‑60). Only drugs with some activity against specific cell lines are then evaluated in tumor xenograft models (Figure 2).” Pg. 200  “While these techniques evaluate the preclinical activity of compounds, they do not provide information about molecular mechanisms or tumor selectivity, and have rarely guided subsequent clinical development.” Ocana Pg. 201  “Although the identification of new anti-tumour agents is mainly based on in vitro methodologies, the in vivo models are absolutely required to assess the pharmacological activity of a potential new drug in animal models in which the drug undergoes distribution in both neoplastic and normal tissues, is metabolised and eliminated.”  “The preclinical experimental models that are currently used for the identification and selection of novel anticancer drugs, which were overviewed in the present paper, are far from being satisfactory in mimicking the complex biological features of human tumours.” (Damia Page 2778)  Even if there were data for cell-lines like those in NCI-60, the data are sadly non-correlative.  
The situation is so dire that the National Cancer Institute essentially abandoned the NCI-60, Ledford “US cancer institute overhauls cell lines” Nature February 25, 2016 Volume 530 page 391: “When the NCI-60 was established, researchers had a very different conception of cancer, says James Doroshow, director of the Division of Cancer Treatment and Diagnosis at the NCI in Bethesda, Maryland. “Thirty years ago, the idea was that if you found a drug that worked on six breast cancer cell lines, then you could use it to treat breast cancer,” he says. “Well, it doesn’t work that way.” Since then, breast cancer has been broken down into subcategories that are based on genetic mutations — and each category may respond differently to treatment.” The NCI is focusing its efforts on “developing hundreds of ‘patient-derived xenografts’ (PDXs) by implanting small chunks of human tumours in mice — an environment that better mimics the human body. The tumours can then be harvested and reimplanted in other mice, allowing researchers to study a given tumour in multiple animals.”  While nothing is known about the predictive value of these PDX models being developed, a retrospective National Cancer Institute Study examined 39 known cancer drugs using transplantable human tumor cell lines and compared them to phase II clinical outcomes (Johnson, et. al. “Relationships between drug activity in NCI preclinical in vitro and in vivo models and early clinical trials.” British Journal of Cancer 2001, 84, 1424–1431). The data was not predictive of activity against the same human tumors. Breast cancer cell line data (like AU565) was not predictive, see Figure 1 pg. 1427 far left column.  Neither was it predictive of tumors of different tissues, i.e. breast cancer cell line data did not lead to predictive outcomes of lung cancer, skin cancer, colon cancer, etc., see Figure 1 columns second thru sixth to the right of the far left column. “[T]he failure rate in anticancer drug development is higher than for other diseases; only about 5% of agents identified as potential anticancer compounds demonstrate sufficient clinical activity in phase III trials to eventually be licensed.” (Ocana pg. 200). This 95% failure rate is remarkable and speaks poorly of these assays.  
As aforementioned there is only an in vitro assay for the inhibition of the EP4 receptor and a mystery compound, compound A, that was tested an in vivo xenograft mouse model with colon cancer cells.  Beyond the discussion in the specification there is evidence that EP4 antagonists could provide treatment for at least some cancers, Take “Prostaglandin E receptor 4 antagonist in cancer immunotherapy: mechanisms of action” Frontiers in Immunology (2020), 11, 324 discussed the potential of these agents “A highly expressed prostaglandin E2 (PGE2) in tumor tissues suppresses antitumor immunity in the tumor microenvironment (TME) and causes tumor immune evasion leading to disease progression. In animal studies, selective inhibition of the prostaglandin E receptor 4 (EP4), one of four PGE2 receptors, suppresses tumor growth, restoring the tumor immune response toward an antitumorigenic condition.... EP4 antagonist therapy is suggested to inhibit the immune-suppressive and tumorigenic roles of PGE2 in tumors, and it may sensitize the therapeutic effects of ICIs in patients with non-inflamed and C-IC-deficient tumors. This review provides insight into the mechanism of action of EP4 antagonists in cancer immunotherapy and suggests a C-IC modulating opportunity for EP4 antagonist therapy in combination with ICIs and/or other cancer therapies.” (abstract).
There is some evidence that EP4 antagonism could treat colon cancer, Doherty “Proneoplastic effects of PGE mediated by EP4 receptor in colorectal cancer” BMC Cancer (2009), 9, 1-13. “[F]uture strategies must seek to target the activity of PGE2 in the colonic epithelium, while minimising effects elsewhere in the body[18]. Targeting of EP receptors, such as EP4 shows promise [58].” Wang, “Prostaglandin E Promotes Colorectal Cancer Stem Cell Expansion and Metastasis in Mice” Gastroenterology (2015), 149(7), 1884-1895, “[O]ur findings may provide a rationale for the development of EP4 antagonists as new therapeutic agents in the treatment of CRC patients via eliminating CSCs.” (Conclusion page 1894, column 1). 
There is also evidence that EP4 antagonism could treat breast cancer, Fulton “Targeting Prostaglandin E EP Receptors to Inhibit Metastasis” Cancer Research (2006), 66(20), 9794-9797 “Here, we summarize data from many laboratories regarding the role of individual E-series of prostaglandin (EP) receptors on cancer behavior and we discuss our own recent findings that antagonists of the PGE receptor subtype 4, EP4, inhibit experimental metastasis in a murine model of hormone-resistant, metastatic breast cancer.” (abstract). Holt “Prostaglandin E (PGE ) suppresses natural killer cell function primarily through the PGE receptor EP4” Cancer Immunology Immunotherapy (2011), 60(11), 1577-1586 “These results, taken together, support a mechanism whereby inhibiting PGE2 production or preventing signaling through the EP4 receptor may prevent suppression of NK functions that are critical to the control of breast cancer metastasis.” (abstract) “The results of several laboratories indicate that targeting the EP4 receptor may prevent metastatic disease, and the current study shows that targeting the EP4 receptor may prevent NK inhibition and have immunotherapeutic potential.” (Conclusion) Kundu “Prostaglandin E receptor EP4 is a therapeutic target in breast cancer cells with stem-like properties” Breast Cancer Research and Treatment (2014), 143(1), 19-31.” Prostaglandin E receptor 4 (EP4) is widely expressed in primary invasive ductal carcinomas of the breast and antagonizing this receptor with small molecule inhibitors or shRNA directed to EP4 inhibits metastatic potential in both syngeneic and xenograft models.... Treatment of mammosphere-forming cells with EP4 inhibitors (RQ-15986, AH23848, Frondoside A) or EP4 gene silencing, but not with a COX inhibitor (Indomethacin) reduces both mammosphere-forming capacity and the expression of phenotypic markers (CD44hi/CD24low, aldehyde dehydrogenase) of breast cancer stem cells. Finally, an orally delivered EP4 antagonist (RQ-08) reduces the tumor-initiating capacity and markedly inhibits both the size of tumors arising from transplantation of mammosphere-forming cells and phenotypic markers of stem cells in vivo. These studies support the continued investigation of EP4 as a potential therapeutic target and provide new insight regarding the role of EP4 in supporting a breast cancer stem cell/tumorinitiating phenotype. (abstract)
There is also evidence that EP4 antagonism could treat prostate cancer, Terada “Identification of EP4 as a Potential Target for the Treatment of Castration-Resistant Prostate Cancer Using a Novel Xenograft Model” Cancer Research (2010), 70(4), 1606-1615.
According to the second theory put forth in the specification section quoted above, indoleamine 2,3-dioxygenase (IDO) and/or tryptophan 2,3-deoxygenase  (TDO) are upregulated by EP4 agonism by PGE2 in cancers and as such the downstream inhibition of the IDO and/or TDO activity provides an avenue for the treatment of various cancers.  According to Platten, “Cancer immunotherapy by targeting IDO1/TDO and their downstream effectors” Frontiers in Immunology, January 2015, Volume 5, Article 673, The “first clinical trials with IDO1 inhibitors are underway,” [page 1] and “IDO1 is now firmly established target of drug discovery in cancer immunotherapy” [Page 2]  “Recent advances in understanding the regulation as well as the cellular and molecular targets of TRP metabolism have expanded the opportunity to interfere with this pathway well beyond inhibiting IDO. TDO is actively pursued as a target and multiple approved drugs have been shown to interfere with IDO expression in cancer.”  According to Naing “Preclinical investigations and a first-inhuman phase I trial of M4112, the first dual inhibitor of indoleamine 2,3-dioxygenase 1 and tryptophan 2,3-dioxygenase 2, in patients with advanced solid tumors” Journal for ImmunoTherapy of Cancer 2020;8:e000870, “Both IDO1 and TDO2 overexpressions are associated with poor prognosis in various human cancer types.12–16 IDO1 is often overexpressed in hematologic cancers and solid tumors,17–20 whereas TDO2 is often overexpressed in glioma, breast cancer, lung cancer, colorectal cancer, and hepatocellular carcinoma.21–26 Although both enzymes are upregulated in several tumor types, their expression is distinct and not overlapping.21–26 This suggests that a dual inhibitor of IDO1 and TDO2 could provide an enhanced therapeutic benefit to patients with cancer.”  This is substantiated by Chen “Cancer/stroma interplay via cyclooxygenase-2 and indoleamine 2,3-dioxygenase promotes breast cancer progression” Breast Cancer Research (2014), 16(4), 410/1-410/26	“We found that PGE2 increased IDO mRNA and protein levels in RMF-EG cells (Figure 2Ai and 2Aii). In addition, our data showed that only PGE2-alcohol (an EP4 agonist) significantly upregulated IDO expression (Figure 2B). Knockdown of EP4 abolished PGE2-induced increase of IDO in these cells (Figure 2Ci and 2Cii).” “For the first time, we show that cancer cell-produced PGE2 transcriptionally upregulates IDO expression through the EP4/STAT3 signaling pathway.”
While the data related to the xenograft model are cryptic, referencing a mystery compound A, and cancer cell line data does not generally translate to treatment as discussed above they are standard models in the art. Ferreira “The Importance of Cancer Cell Lines as in vitro Models in Cancer Methylome Analysis and Anticancer Drugs Testing” Chapter 6 in Oncogenomics and Cancer Proteomics – Novel Approaches in Biomarkers Discovery and Therapeutic Targets in Cancer Intech 2013 Pages 140-166,  “The results of the research in cancer cell lines are usually extrapolated to in vivo human tumours [3] and its importance a models for drug testing and translational study have been recognized by many biomedical and pharmaceutical companies [8].  In spite of the essential role of cancer cell lines in biomedical research, there is a debate among the scientific community on the fact whether they are or not representative of the original tumour [5, 14]”.  Ferriera also states “In fact, all the experimental models for cancer research present advantages and disadvantages and none of them is completely representative of the phenotype of the tumour [2, 3]. Nevertheless, cancer cell lines are adequate models for the research of this disease.” Whether any cancer is treatable with the claimed compound will have to be determined in the clinic, however the USPTO is not the FDA.  The fact that the prior art recognizes some reasonable mechanism for the treatment of cancer through the activity applicant has shown for the compounds weighs in favor of enablement. As per MPEP 2107.03 IV “Office personnel should not impose on applicants the unnecessary burden of providing evidence from human clinical trials.” 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625